TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2020



                                      NO. 03-20-00372-CR


                                    Ex parte Michael Tucker




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
          REVERSED AND RENDERED -- OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order denying Michael Tucker’s pretrial application for

writ of habeas corpus. Having reviewed the record and the parties’ arguments, the Court holds

that there was reversible error in the district court’s order. Therefore, the Court reverses the

district court’s order denying Tucker’s pretrial application for writ of habeas corpus and remands

this cause to the district court for further proceedings consistent with this opinion. Because

appellee is indigent and unable to pay costs, no adjudication of costs is made.